             Case 3:19-cv-03674-WHA Document 138 Filed 09/30/20 Page 1 of 2




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     KATHRYN C. DAVIS
 6   Senior Trial Counsel
     R. CHARLIE MERRITT
 7   KEVIN P. HANCOCK
 8   Trial Attorneys
     Civil Division, Federal Programs Branch
 9   U.S. Department of Justice
     919 East Main Street, Suite 1900
10   Richmond, VA 23219
     Telephone: (202) 616-8098
11   Fax: (804) 819-7417
     E-mail: robert.c.merritt@usdoj.gov
12
     Attorneys for Defendants
13
14
                             UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

16
      THERESA SWEET, et al.,
17                                                           No. 3:19-cv-03674-WHA
18                      Plaintiffs,

19           v.
                                                             JOINT RESPONSE TO SEPTEMBER 24,
20    ELISABETH DEVOS, in her official capacity              2020 ORDER
      as Secretary of Education, and the UNITED
21
      STATES DEPARTMENT OF EDUCATION
22
                        Defendants.
23
24
25          The parties submit the following in response to the Court’s September 24, 2020 Order.

26   ECF No. 134. One or both parties do not accept the proposal.

27
28



                                      Joint Response to September 24, 2020 Order
                                                 3:19-cv-03674-WHA
            Case 3:19-cv-03674-WHA Document 138 Filed 09/30/20 Page 2 of 2




 1   Dated: September 30, 2020                        Respectfully submitted,
 2                                                    JEFFREY BOSSERT Clark
                                                      Acting Assistant Attorney General
 3
                                                      MARCIA BERMAN
 4                                                    Assistant Branch Director
 5                                                    /s/ R. Charlie Merritt
                                                      KATHRYN C. DAVIS
 6                                                    Senior Trial Counsel
                                                      R. CHARLIE MERRITT (VA Bar # 89400)
 7                                                    KEVIN P. HANCOCK
                                                      Trial Attorneys
 8                                                    Civil Division, Federal Programs Branch
                                                      U.S. Department of Justice
 9                                                    919 East Main Street, Suite 1900
                                                      Richmond, VA 23219
10                                                    Telephone: (202) 616-8098
                                                      Fax: (804) 819-7417
11                                                    E-mail: robert.c.merritt@usdoj.gov
12                                                    Attorneys for Defendants
13
                                                      /s/ Margaret E. O’Grady
14
15                                                    JOSEPH JARAMILLO (SBN 178566)
                                                      jjaramillo@heraca.org
16                                                    CLAIRE TORCHIANA (SBN 293026)
                                                      ctorchiana@heraca.org
17                                                    HOUSING & ECONOMIC RIGHTS
                                                      ADVOCATES
18                                                    3950 Broadway, Suite 200
                                                      Oakland, CA 94611
19                                                    Tel: (510) 271-8443
                                                      Fax: (510) 868-4521
20
                                                      EILEEN M. CONNOR (SBN 248856)
21                                                    econnor@law.harvard.edu
                                                      TOBY R. MERRILL (pro hac vice)
22                                                    tomerrill@law.harvard.edu
                                                      MARGARET E. O’GRADY (pro hac vice)
23                                                    mogrady@law.harvard.edu
                                                      LEGAL SERVICES CENTER OF
24                                                    HARVARD LAW SCHOOL
                                                      122 Boylston Street
25                                                    Jamaica Plain, MA 02130
                                                      Tel.: (617) 390-3003
26                                                    Fax: (617) 522-0715
27
                                                      Counsel for Plaintiffs
28



                                 Joint Response to September 24, 2020 Order
                                            3:19-cv-03674-WHA
